noted concerns about appellant's condition and recommended that
appellant seek mental health counseling. The Tax Department
subsequently determined that a fitness-for-duty exam was required before
appellant could return to work. Appellant submitted to an exam and the
medical doctor who performed the exam recommended that appellant
undergo six counseling sessions before appellant would be released to
return to work.
            While appellant was on leave, he entered the Tax Department
building after working hours on two occasions. Appellant was able to
access his work computer on the first visit, while on the second visit,
appellant attempted to access his computer but left the premises after a
coworker informed him that he was not supposed to be there. The Tax
Department subsequently informed appellant that his state e-mail
account and remote access to his work computer system would be disabled
for the remaining duration of his time on leave. He was further informed
that the Tax Department would be accessing his work computer.
Thereafter, the Tax Department director requested that the Department
of Information Technology conduct an investigation of appellant's
computer system. The investigation revealed that appellant had deleted
14 gigabytes of data during his first visit to the Tax Department building
while on leave, had attempted to access the computer network remotely
after his account had been disabled, and had apparently used an invalid
United States Department of Justice e-mail address in correspondence to
other state employees. Additionally, during his time off from work,
appellant continued to send e-mails regarding certain records requests
and his leave situation to colleagues at the Tax Department and the
Department of Personnel.



                                    2
                                  After appellant completed the recommended counseling
                     sessions, he was ultimately cleared to return to work. But on the day he
                     was scheduled to return to work, the Tax Department director placed
                     appellant on administrative leave pending an investigation regarding his
                     activities during the preceding months. While appellant was on
                     administrative leave, he posted comments on an Internet site regarding
                     his complaints against the State and various other related issues, which
                     created safety concerns amongst his coworkers at the Tax Department. In
                     response to these concerns and in light of appellant's preceding conduct,
                     the Tax Department recommended terminating appellant's employment
                     based on violations of NAC 284.650, which provides the causes for
                     discipline of state employees, and the Department's prohibitions and
                     penalties.
                                  A document setting out the charges against appellant was
                     issued outlining a number of misconduct instances spanning a three-
                     month period, and a predisciplinary hearing was held. The
                     predisciplinary hearing officer also recommended termination, and
                     appellant was subsequently dismissed from state employment. Appellant
                     challenged his dismissal, but the hearing officer affirmed the termination
                     decision, finding that appellant had violated multiple sections of NAC
                     284.650 and the Tax Department's prohibitions and penalties, and that
                     the evidence demonstrated that appellant's dismissal was for the "good of
                     the public service." Appellant then filed a petition for judicial review in
                     the district court. The district court denied the petition, and this appeal
                     followed.
                                                   DISCUSSION
                                  On appeal, this court, like the district court, reviews an
                     administrative decision for an abuse of discretion. Knapp v. State, Dep't of
SUPREME COURT
        OF
     NEVADA
                                                          3
( 0 ) 1947A .4e:7:
                Prisons, 111 Nev. 420, 423, 892 P.2d 575, 577 (1995); see also NRS
                233B.135(3). On issues of fact and fact-based conclusions of law, the
                hearing officer's decision will not be disturbed if it is supported by
                substantial evidence.      See Knapp, 111 Nev. at 423, 892 P.2d at 577;
                Campbell v. Nev. Tax. Com'n, 109 Nev. 512, 516, 853 P.2d 717, 719 (1993).
                "Substantial evidence is evidence that a reasonable person could accept as
                adequately supporting a conclusion."       Vredenburg v. Sedgwick CMS,   124

                Nev. 553, 557   11.4,   188 P.3d 1084, 1087 n.4 (2008) (internal quotation
                omitted). A hearing officer's determinations on pure issues of law are
                reviewed de novo. Knapp, 111 Nev. at 423, 892 P.2d at 577.
                            Having reviewed appellant's proper person appeal statement
                and the administrative record, we conclude that there are no factual or
                procedural grounds that warrant reversal of the hearing officer's decision.
                The process undertaken in these types of administrative proceedings
                involve the hearing officer making factual determinations regarding the
                employee's conduct, and if there is misconduct, then the hearing officer
                makes determinations regarding whether the employee's conduct
                warrants the discipline imposed. Here, in addressing appellant's
                administrative challenge to his termination, the hearing officer issued a
                detailed, well-reasoned, 23-page decision determining that appellant had
                engaged in conduct that violated administrative code provisions and the
                Tax Department prohibitions and policies. The hearing officer further
                concluded that these violations warranted dismissal.
                            Because substantial evidence in the administrative record
                supports the hearing officer's factual findings regarding appellant's
                conduct, we will not disturb these findings on review. See Nellis Motors v.
                State, Dep't of Motor Vehicles,    124 Nev. 1263, 1267-70, 197 P.3d 1061,


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                1066 (2008) (explaining that this court does not reweigh the evidence or
                substitute the hearing officer's judgment on questions of fact with our own
                judgment). Furthermore, the disciplinary guidelines set forth in the Tax
                Department's prohibitions and policies authorize dismissal in the first
                instance for violations of certain provisions, including those that the
                hearing officer determined appellant had violated, even without the
                application of progressive discipline.      See NAC 284.650 (setting forth
                causes for disciplinary action); NAC 284.646(1) (explaining that an
                employee may be dismissed for any cause set forth in NAC 284.650, if the
                agency has adopted any rules or policies that authorize the dismissal for
                such a cause or if the "seriousness of the offense or condition warrants
                such dismissal"). For the foregoing reasons, we find no abuse of
                discretion or legal error in the hearing officer's decision. Accordingly, we
                affirm the district court's denial of appellant's petition for judicial review.
                             It is so ORDERED.




                                                               Saitta


                cc: Hon. James E. Wilson, District Judge
                     Todd Robben
                     Attorney General/Las Vegas
                     Carson City Clerk


SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A